Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 09/30/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/30/2021 has been placed in record and considered by the examiner.

Allowable Subject Matter
Claims 1-39 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: Claims 1-39 are allowed since certain key features of the claimed invention are not taught or fairly suggested by prior art.
Referring to claim 1, the prior art of record teaches an apparatus that is wearable by a user. The prior art of record, however, does not teach, disclose or suggest the claimed limitations of (in combination with all other limitations in the claim), “An apparatus that is wearable by a user, comprising: 
a housing module housing a processor, light emitters and optical sensors, wherein the processor is configure to communicate with said light emitters and said optical sensors; 
one or more projectors; and 
an imaging system having a field of view; 
wherein the processor is configured to: 
communicate with the imaging system, 
dynamically image and map one or more surfaces of any of: 
at least a portion of the user's body, 
an object held by the user, 
an object near the user, or 
at least a portion of an environment surrounding the user;
wherein the apparatus is configured to: 
acquire the spatial position, direction motion, and orientation of the apparatus by any one or combination of onboard accelerometers, altimeters, compasses and gyroscopes, as well as GPS and radio frequency direction signal and location data to continuously identify the relation position of the apparatus, imaging system, light emitters and sensors to reflected and imaged surfaces to assign that data to each light point and color pixel in the scanned surfaces;
dynamically map the spatial position of the scanned surfaces and the relational position of the projector to the scanned surface based on the acquired spatial position, direction motion, and orientation of the apparatus to dynamically determine the relational position of the imaging system to the dynamically imaged and mapped surfaces; and 
dynamically project any of an undistorted image, an undistorted graphic user interface, or any combination thereof on the imaged and mapped surfaces, with the projectors, based on the dynamically determined relational position of the imaging system to the dynamically imaged and mapped surfaces.”.
Referring to independent claim 31, the claim is allowed for same reason as set forth in independent claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT D AU whose telephone number is (571)272-5948. The examiner can normally be reached M-F. General 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENT W CHANG/Supervisory Patent Examiner, Art Unit 2624